Citation Nr: 18100355
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 13-30 888
DATE:	April 10, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a left shoulder disability is denied.
FINDING OF FACT
The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a left shoulder disability etiologically related to an in-service injury, event or disease.
CONCLUSION OF LAW
The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from November 1950 to October 1952.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
This case was previously remanded by the Board in July 2017.  A review of the claims file shows that there has been substantial compliance with the Boards remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
In April 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
1. Entitlement to service connection for a left should disability
The Veteran contends that he has a left shoulder disability that is directly related to his active service.  Specifically, the Veteran testified that he injured his shoulder when he pulled an injured soldier to safety during an encounter with the enemy.  See, April 2017 Board hearing transcript.
To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 
The evidence of record shows that the Veteran was diagnosed with degenerative changes of the left shoulder in March 2008.  See, March 2008 VA treatment record.  
As to an in-service event, injury or disease the Veterans service treatment records do not reflect complaints relating to his left shoulder.  At the April 2017 Board hearing, the Veteran testified that he injured his left shoulder when he pulled an injured soldier to safety during an encounter with the enemy.  The Veteran further testified that he was sent to the medics and was given codeine to help with the pain and was told he had a left shoulder strain.  The Veteran is competent to report symptoms, such as pain, that he experienced while in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, a military personnel record reflects that the Veteran participated in combat while serving in Korea.  Thus, the Board finds the Veterans lay assertions of an in-service event to be credible as they are consistent with other evidence of record notwithstanding that there is no official record of an in-service injury to his left shoulder.  38 U.S.C. § 1154 (b).
With respect to a nexus between the current disability and in-service event, the only competent medical opinion of record is the November 2017 VA examination and opinion, which weighs against the Veterans claim.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran had a left shoulder reverse arthroplasty five years earlier.  The VA examiner further noted that the Veteran has a current diagnosis of left shoulder degenerative joint disease.  The Veteran stated that even after the surgery he continues to have severe limitation of motion in his left shoulder.  The November 2017 VA examiner opined that it is less likely as not that the Veterans left shoulder disability is related to his active service.  The examiner reasoned that he reviewed the Veterans record and current peer reviewed medical literature.  The VA examiner stated that the Veterans separation examination did not reflect a left shoulder disability.  Additionally, there are no records that the Veteran had treatment for his left shoulder for more than 50 years after he separated from active service.  Thus, the VA examiner found that there is no evidence showing an ongoing shoulder condition related to his active service.  
The only evidence indicating an association between the current left shoulder disability and active duty are the Veterans own assertions.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of degenerative joint disease is not a simple question that can be determined based on personal observation by a lay person, the Veterans lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veterans current left shoulder disability had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of degenerative joint disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veterans current left shoulder disability, is related to active service.  Moreover, such a finding is not supported by the record.  Specifically, the November 2017 VA examiner noted that there is no evidence of treatment for a left shoulder disability until many years after service.  Additionally, the Veterans separation examination does not reflect that the Veteran complained of a shoulder injury upon separation.  
The Board has also considered whether the Veteran is entitled to service connection for arthritis as a chronic disease.  See 38 C.F.R. § 3.303 (b).   Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with arthritis in 2008, 56 years after his separation from active service.  However, the Veteran dones not contend, and the record does not show, that he was diagnosed with arthritis or any other chronic disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2008 without complaints and/or treatments for arthritis is evidence for consideration in determining continuity of symptomatology and weighs against a claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).
In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veterans current left shoulder disability and his active military service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
The Board has considered the Veterans claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

   

 
 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	B. G. LeMoine, Associate Counsel 

